Case 9:05-cr-80092-BB Document 280 Entered on FLSD Docket 06/22/2020 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 05-cr-80092-BLOOM

 UNITED STATES OF AMERICA,

        Plaintiff,
 v.

 FRANK STALLINGS,

       Defendant.
 ______________________________/

                                             ORDER

        THIS CAUSE is before the Court upon Defendant Frank Stallings’s (“Defendant”)

 Emergency Motion for Compassionate Release due to COVID-19, ECF No. [277] (“Motion”),

 filed on June 1, 2020. The Government filed its Response, ECF No. [279] (“Response”), on June

 8, 2020. Defendant filed to timely file a reply. The Court has carefully reviewed the Motion, all

 opposing and supporting submissions, the record in this case, and the applicable law, and is

 otherwise fully advised. For the reasons discussed below, Defendant’s Motion is denied.

      I. BACKGROUND

        On July 28, 2005, Stallings pleaded guilty to Counts One and Four of a second superseding

 indictment, which charged him with conspiracy to possess 500 grams or more of cocaine, in

 violation of 21 U.S.C. § 841(b)(1)(A) and 21 U.S.C. § 846 (Count One); and possession with intent

 to distribute more than 500 grams of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)

 (Count Four). ECF No. [279] at 1-2. Defendant was sentenced to a term of imprisonment of 240

 months on July 31, 2006. ECF No. [197]. Currently, Defendant is housed at the Miami Federal

 Correctional Institution (“Miami FCI”) in Miami, Florida, and he is scheduled to be released from

 custody in August 2021. On June 1, 2020, Defendant filed the instant Motion requesting to be
Case 9:05-cr-80092-BB Document 280 Entered on FLSD Docket 06/22/2020 Page 2 of 8
                                                                     Case No. 18-cr-60012-BLOOM


 placed on home confinement pursuant to 18 U.S.C. § 3582(c)(1)(A) due to the ongoing COVID-

 19 pandemic because his age and his health conditions — namely, high cholesterol, chronic

 bronchitis, severe BPH (i.e., an enlarged prostate), prediabetes, and multiple dental issues — put

 him at an increased risk of contracting the virus. ECF No. [277] at 1-2. As such, Defendant requests

 that his sentence be modified to time served, or that this Court recommend to the Bureau of Prisons

 (“BOP”) that Defendant either be immediately placed in home confinement or that he be

 furloughed. Id. The Government opposes Defendant’s request for placement in home confinement.

 See ECF No. [279].

         SARS-CoV-2, the novel coronavirus, and COVID-19, the disease it causes, have spread

 throughout the world and are impacting every person’s life. The United States is currently

 reporting more confirmed cases of COVID-19 and deaths as a result than any other country, with

 almost 2,200,000 confirmed cases and more than 118,000 reported deaths as of June 19, 2020.1

 The COVID-19 pandemic poses a serious danger to society at large, and especially to at-risk

 inmates. In addition, COVID-19 poses a higher risk to incarcerated individuals who are unable to

 practice health precautions available to the general public, such as social distancing.

         As a result of this dynamic, unpredictable, and unprecedented situation, Attorney General

 William Barr has urged the BOP to move vulnerable inmates out of institutions and to home

 confinement, where appropriate. See Mem. from Attorney Gen. William Barr for Dir. of Bureau

 of Prisons re: Increasing Use of Home Confinement at Institutions Most Affected by COVID-19

 (Apr.   3,   2020),   https://www.justice.gov/file/1266661/download        (“Memorandum”).       The

 Memorandum identifies several facilities that have been particularly affected and which should be

 given priority in the BOP’s consideration of implementing home confinement, including FCI


 1
  Cases of Coronavirus Disease (COVID-19) in the U.S., Centers for Disease Control and Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated June 19, 2020).


                                                   2
Case 9:05-cr-80092-BB Document 280 Entered on FLSD Docket 06/22/2020 Page 3 of 8
                                                                      Case No. 18-cr-60012-BLOOM


 Oakdale, FCI Danbury, and FCI Elkton. Id. at 1. In addition, the Attorney General makes an

 express finding that extant emergency conditions are materially affecting the functioning of the

 BOP, and directs that the BOP immediately maximize appropriate transfers to home confinement

 of all appropriate inmates at the specifically named facilities, and other similarly situated facilities

 where COVID-19 is materially affecting operations. Id. The Memorandum further directs the BOP

 to review all inmates who have COVID-19 risk factors as established by the Centers for Disease

 Control and Prevention (“CDC”) to determine suitability for home confinement, while

 emphasizing the importance of protecting the public from individuals who may pose a danger to

 society, and recognizing the need to prevent over-burdening law enforcement with “the

 indiscriminate release of thousands of prisoners onto the streets without any verification that those

 prisoners will follow the laws when they are released . . . and that they will not return to their old

 ways as soon as they walk through the prison gates.” Id. at 2-3. The Memorandum also stresses

 the need for careful individualized determinations regarding the propriety of releasing any given

 inmate, and does not encourage indiscriminate release. Id. at 3.

     II. DISCUSSION

        “Generally, a court ‘may not modify a term of imprisonment once it has been imposed.’”

 United States v. Pubien, No. 19-12078, 2020 WL 897402, at *2 (11th Cir. Feb. 25, 2020) (quoting

 18 U.S.C. § 3582(c)).

        “The authority of a district court to modify an imprisonment sentence is narrowly
        limited by statute.” [United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir.
        2010)]. Section 3582(c) of Title 18 provides that the district court may not modify
        a defendant’s imprisonment sentence except: (1) if the Bureau of Prisons files a
        motion and extraordinary or compelling circumstances warrant modification or if
        the defendant is at least 70 years old and has served 30 years in prison; (2) if the
        modification is expressly permitted by statute or Federal Rule of Criminal
        Procedure 35; or (3) if the defendant’s original sentencing range has subsequently
        been lowered as a result of an amendment to the Guidelines by the Sentencing
        Commission. 18 U.S.C. § 3582(c).



                                                    3
Case 9:05-cr-80092-BB Document 280 Entered on FLSD Docket 06/22/2020 Page 4 of 8
                                                                      Case No. 18-cr-60012-BLOOM


 United States v. Shaw, 711 F. App’x 552, 554-55 (11th Cir. 2017); see also United States v.

 Celedon, 353 F. App’x 278, 280 (11th Cir. 2009); United States v. Diaz-Clark, 292 F.3d 1310,

 1316-18 (11th Cir. 2002). Thus, “[t]he law is clear that the district court has no inherent authority

 to modify a sentence; it may do so only when authorized by a statute or rule.” United States v.

 Rivas, No. 19-11691, 2020 WL 398708, at *4 (11th Cir. Jan. 23, 2020) (quoting United States v.

 Puentes, 803 F.3d 597, 605-06 (11th Cir. 2015)); see also United States v. Llewlyn, 879 F.3d 1291,

 1296-97 (11th Cir. 2018) (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).

        In his Motion, Defendant requests that the Court modify his sentence to time served under

 the compassionate release provision. Section 3582(c)(1)(A) provides:

        (c) Modification of an imposed term of imprisonment.— The court may not modify
        a term of imprisonment once it has been imposed except that—
        (1) in any case—
        (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment
        (and may impose a term of probation or supervised release with or without
        conditions that does not exceed the unserved portion of the original term of
        imprisonment), after considering the factors set forth in section 3553(a) [18 U.S.C.
        § 3553(a)] to the extent that they are applicable, if it finds that—
                (i) extraordinary and compelling reasons warrant such a reduction . . . .
                ....
        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A)(i).

        Under the relevant Sentencing Guidelines policy statement, the Court “may reduce a term

 of imprisonment . . . if, after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent

 they are applicable, the court determines that . . . extraordinary and compelling reasons warrant a

 reduction.” U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018). The

 Sentencing Guidelines add that the Court should reduce a sentence only if the “defendant is not a



                                                   4
Case 9:05-cr-80092-BB Document 280 Entered on FLSD Docket 06/22/2020 Page 5 of 8
                                                                      Case No. 18-cr-60012-BLOOM


 danger to the safety of any other person or to the community.” Id.

        Accordingly,

        Section 3582 sets out the order in which this Court should analyze a criminal
        defendant’s entitlement to a sentencing reduction. First, when the defendant brings
        the motion himself, the Court must ascertain whether he “has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
        on the defendant’s behalf or [whether there has been a] lapse of 30 days from the
        receipt of such a request by the warden of the defendant’s facility, whichever is
        earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the Court should “consider[] the factors
        set forth in section 3553(a) to the extent that they are applicable.” Id. Third, the
        Court should turn to the “extraordinary and compelling reasons” test, as outlined in
        U.S.S.G. § 1B1.13 cmt. n.1. And fourth, the Court should determine whether the
        defendant poses a “danger to the safety of any other person or to the community,
        as provided in 18 U.S.C. § 3142(g).” Id.

 United States v. Stuyvesant, No. 09-60184-CR, 2020 WL 1865771, at *2 (S.D. Fla. Apr. 14, 2020).

 Thus, in order to grant Defendant’s request pursuant to § 3582(c)(1)(A), the Court must: (1) find

 that Defendant has exhausted his administrative remedies with the BOP; (2) weigh the relevant

 § 3553(a) factors; (3) conclude that extraordinary and compelling reasons warrant compassionate

 release in this case; and (4) determine that Defendant is not a danger to the community. Moreover,

 Defendant bears the burden of establishing that compassionate release is warranted. See United

 States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (explaining that “a defendant, as the

 § 3582(c)(2) movant, bears the burden of establishing that” compassionate release is warranted,

 but that, even where a defendant satisfies this burden, “the district court still retains discretion to

 determine whether a sentence reduction is warranted”).

        Defendant’s Motion requests a sentence modification to time served based on his

 age — Defendant is 58 years old — and his underlying medical conditions, which he contends

 place him within the most at-risk demographic for contracting severe and potentially fatal cases of

 COVID-19. The Government opposes Defendant’s Motion, arguing that the BOP has modified its

 operating procedures in order to effectively respond to the COVID-19 pandemic and that it has the



                                                   5
Case 9:05-cr-80092-BB Document 280 Entered on FLSD Docket 06/22/2020 Page 6 of 8
                                                                     Case No. 18-cr-60012-BLOOM


 capacity to properly address any outbreaks among inmates housed in federal facilities. Likewise,

 the Government maintains that Defendant’s failure to exhaust his administrative remedies and the

 absence of any extraordinary or compelling circumstances compel the denial of his request.

        As an initial matter, Defendant has failed to exhaust his administrative remedies with the

 BOP. The Government notes that Defendant submitted his request for compassionate release to

 the BOP on May 26, 2020. ECF No. [279] at 7. Thus, the thirty-day statutory period has not elapsed

 for exhaustion purposes, and this failure to exhaust BOP remedies alone is a sufficient basis to

 deny the Motion. However, even if Defendant had satisfied the exhaustion requirement here, as

 explained below, he has failed to demonstrate that the applicable § 3553(a) factors weigh in favor

 of a sentence modification or that extraordinary and compelling circumstances exist.

        The applicable § 3553(a) factors include, among others: “(1) the nature and circumstances

 of the offense and the history and characteristics of the defendant,” as well as “(2) the need for the

 sentence imposed — (A) to reflect the seriousness of the offense, to promote respect for the law,

 and to provide just punishment for the offense; (B) to afford adequate deterrence to criminal

 conduct; [and] (C) to protect the public from further crimes of the defendant.” 18 U.S.C. § 3553(a).

 At the time of sentencing, this Court concluded that a term of imprisonment of 420 months was

 appropriate in this case, in light of all of the relevant § 3553(a) considerations. Moreover, aside

 from his stated medical conditions, which are discussed in more detail below, Defendant has not

 provided any additional bases to persuade the Court that the sentence imposed should be modified

 based on the factors in § 3553(a). See United States v. Post, No. 15-CR-80055, 2020 WL 2062185,

 at *2 (S.D. Fla. Apr. 29, 2020) (noting “that much of the information that [the defendant]

 provide[d] in his Motion was before the Court at the time of his sentencing,” and the Court imposed

 an appropriate sentence considering this information); United States v. Zamor, No. 17-20353-CR,




                                                   6
Case 9:05-cr-80092-BB Document 280 Entered on FLSD Docket 06/22/2020 Page 7 of 8
                                                                    Case No. 18-cr-60012-BLOOM


 2020 WL 2062346, at *2 (S.D. Fla. Apr. 29, 2020) (“Crucially, [the defendant] has completed less

 than 40% of this sentence, and the applicable 18 U.S.C. § 3553(a) factors . . . do not warrant [his]

 release after serving less than half of his sentence.”); United States v. Rodriguez-Orejuela, No. 03-

 CR-20774, 2020 WL 2050434, at *7 (S.D. Fla. Apr. 28, 2020) (noting that, in weighing the

 sentencing factors, “the Court’s analysis is virtually unchanged from thirteen years ago.”). As such,

 the Court concludes that a modification of Defendant’s sentence is unwarranted at this time.

        Additionally, with regard to the “extraordinary and compelling reasons” test, Defendant is

 fifty-eight years old and, as he explains in his Motion, he suffers from high cholesterol, chronic

 bronchitis, an enlarged prostate, prediabetes, and multiple dental issues. CDC guidance indicates

 that individuals with the following health conditions are at a higher risk of contracting severe

 illness due to COVID-19: people with moderate to severe asthma, people with chronic lung

 disease, people with diabetes, people with serious heart conditions, people with chronic kidney

 disease, people with severe obesity, people with chronic liver disease, people who are

 immunocompromised, people over the age of sixty five, and people who live in a nursing home or

 long-term care facility. 2 The Court is sympathetic to Defendant’s medical conditions and his

 concerns regarding COVID-19 outbreaks in prison facilities, and notes that his chronic bronchitis

 is a risk factor designated in the CDC’s guidance. However, to date, no FCI Miami inmates have

 tested positive for COVID-19. Likewise, Defendant does not allege that his health conditions are

 significantly deteriorating, and “the BOP Director has not found COVID-19 alone to be a basis for

 compassionate release.” United States v. Harris, No. 2:12-cr-140-FtM-29DNF, 2020 WL

 1969951, at *2 (M.D. Fla. Apr. 24, 2020) (citing United States v. Eberhart, No. 13-cr-313-PJH-1,



 2
    Groups at Higher Risk for Severe Illness, Centers for Disease Control and Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html (last
 updated May 14, 2020).


                                                  7
Case 9:05-cr-80092-BB Document 280 Entered on FLSD Docket 06/22/2020 Page 8 of 8
                                                                       Case No. 18-cr-60012-BLOOM


 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General concerns about possible exposure

 to COVID-19 do not meet the criteria for extraordinary and compelling reasons for a reduction in

 sentence set forth in the Sentencing Commission’s policy statement on compassionate release,

 U.S.S.G. § 1B1.13.”)); see also United States v. Kelly, No. 2:03-cr-126-FtM-29, 2020 WL

 2039726, at *1 (M.D. Fla. Apr. 28, 2020) (The “defendant does not allege any extraordinary or

 compelling circumstances to support compassionate release.”). In sum, because Defendant cannot

 show that extraordinary and compelling reasons exist to justify his requested sentence

 modification,3 the Motion is denied.

     III. CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion, ECF No.

 [277], is DENIED.

         DONE AND ORDERED in Chambers at Miami, Florida, on June 19, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Frank Stallings
 75323-004
 Miami FCI
 Federal Correctional Institution
 Inmate Mail/Parcels
 Post Office Box 779800
 Miami, FL 33177


 3
   Because Defendant’s Motion fails to establish any extraordinary and compelling circumstances
 warranting a sentence modification or his release to home confinement, the Court does not need to address
 the final consideration of whether he poses a danger to the safety of others under § 3142(g).


                                                    8
